ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20—3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of DIEGO P. MILARA of HARRISON, who was admitted to the bar of this State in 1991;
And on October 29, 2014, the Court having ordered respondent to submit to the Office of Attorney Ethics the outstanding requests for records and information within sixty days;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court’s Order;
And good cause appearing;
It is ORDERED that DIEGO P. MILARA is temporarily suspended from the practice of law, effective immediately, pending his compliance, and until the further Order of this Court; and it is further
ORDERED that DIEGO P. MILARA be restrained and enjoined from practicing law during the period of his suspension; and it is further
*342ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DIEGO P. MILARA pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that DIEGO P. MILARA comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.